DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 1 in the reply filed on 12/08/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 21 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 2 and 3, there being no allowable generic or linking claim.

Claim Objections
Claims 15 and 16 are objected to because of the following informalities:  
Claim 15, second to last line, before “environment”, replace “an” with “the”
Claim 16, Line 7, before ”amount”, replace “the” with “an”
Claim 16, last two lines, replace “the outside” with “an outside”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “the environment control unit decreases the amount of light emission of the lighting device to a reference value or less in a case in which an illuminance of the outside of the subject vehicle is equal to or less than a threshold.” However, the examiner notes that in the above limitation, the recitation of “or” leaves the claim indefinite and unclear as to what constitutes the metes and bounds of the claim language. Specifically, in the above noted limitation it is indefinite and unclear as to whether the claim requires BOTH or ONE of: 1. The environment control unit decreases the amount of light emission of the lighting device to a reference value; AND 2. The environment control unit decreases the amount of light emission of the lighting device to less than a reference value in a case in which an illuminance of the outside of the subject vehicle is equal to or less than a threshold. For purposes of examination, the examiner assumes that the claim requires only requires ONE of the above two noted limitations based upon use of the term “or” in the claim language. Clarification is required.
Claim 20 recites “to become gentler.” However, it is indefinite and unclear as to what actually comprises the term “gentler”? I.e., what are the metes and bounds of the term “gentler”? 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



As best understood in view of the 112 rejections above, claim(s) 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2016/0355192 (James et al.).
Regarding Claims 15-19, James et al. teaches: Claim 15 - a vehicle control system comprising: an automatic driving control unit (120) executing a first driving mode (the “first operational mode” as described in at least paragraph [0004]) in which at least one of acceleration/deceleration and steering of a subject vehicle (100) is automatically controlled; and an environment control unit (processor (110)) controlling an environment device (the “lights” of the vehicle as set forth in paragraph [0088]) of the subject vehicle (100) such that an environment of the subject vehicle (100) is in a state appropriate for a second driving mode (the “second operational mode” as described in at least paragraph [0004] which has a “greater degree of manual involvement”) in a case in which the automatic driving control unit (120) ends execution of the first driving mode (the “first operational mode” as described in at least paragraph [0004]) and transitions to a second driving mode (the “second operational mode” as described in at least paragraph [0004] which has a “greater degree of manual involvement”) of which a degree of automatic driving is lower than that of the first driving mode (the “first operational mode” as described in at least paragraph [0004]), wherein, in a case in which the automatic driving control unit (120) ends execution of the first driving mode (the “first operational mode” as described in at least paragraph [0004]) at a planned end point of the first driving mode and transitions to the second driving mode (the “second operational mode” as described in at least paragraph [0004] which has a “greater degree of manual involvement”) of which the degree of automatic driving is lower than that of the first driving mode (the “first operational mode” as described in at least paragraph [0004]), the environment control unit (110) starts control of the environment device (the “lights” of the vehicle as set forth in paragraph [0088] constitute a “transition alert”; wherein paragraph [0004] describes a “transition alert” being used to alert a user when the vehicle transitions form the “first operation mode” to the “second operational mode”) of the subject vehicle (100) at a timing that is before a timing at which the subject vehicle (100) reaches the planned end point (the “time buffer” between transitioning from the “first operational mode” to the “second operational mode” as described in paragraph [0004]) such that an environment (the lighting of the vehicle (100)) of the subject vehicle (100) is in a state appropriate for the second driving mode (the “second operational mode” as described in at least paragraph [0004] which has a “greater degree of manual involvement”) at the planned end point, (Figures 1-4); Claim 16 - wherein the environment device includes a lighting device (the “lights” as described in paragraph [0088]) inside a vehicle cabin, and wherein, in a case in which the automatic driving control unit ends execution of the first driving mode (the “first operational mode” as described in at least paragraph [0004]) and transitions to the second driving mode (the “second operational mode” as described in at least paragraph [0004] which has a “greater degree of manual involvement”), the environment control unit (processor (110)) decreases the amount of light emission of the lighting device (the “lights” as described in paragraph [0088]) to a reference value (such as completely off as described in paragraphs [0089] and [0090]), (Figures 1-4); Claim 17 - wherein the environment control unit (processor (110)) decreases the amount of light emission of the lighting device (the “lights” as described in paragraph [0088]) inside the vehicle cabin to the reference value (such as completely off as described in paragraphs [0089] and [0090]) or less at a timing that is before a time point at which the automatic driving control unit ends execution of the first driving mode and transitions to the second driving mode (such as the plurality of lights turning on and slowly turning off the plurality of lights as described in paragraph [0090]), (Figures 1-4); Claim 18 - wherein the environment control unit (processor (110)) decreases the amount of light emission of the lighting device (the “lights” as described in paragraph [0088]) to the reference value (such as completely off as described in paragraphs [0089] and [0090]) or less by the “lights” as described in paragraph [0088]) inside the vehicle cabin from an amount of light emission that is higher than the reference value (such as the plurality of lights turning on and slowly turning off as described in paragraph [0090] until the lights are off), (Figures 1-4); Claim 19 - wherein the environment control unit (processor (110)) temporarily increases the amount of light emission of the lighting device (the “lights” as described in paragraph [0088]) before decreasing the amount of light emission of the lighting device (the “lights” as described in paragraph [0088]) to the reference value or less (such as the plurality of lights turning on and slowly turning off as described in paragraph [0090] until the lights are off), (Figures 1-4).   

Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649